Title: Elizabeth Smith to Abigail Adams, 7 March 1774
From: Smith, Elizabeth (1750-1815),Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      Dear Sister
      WeymouthMarch 7th. 1774
     
     I had written to the Deacon before I had received Yours, wherein I have your Sanction for it, and I had so far overcome the unconquerable aversion I have hitherto had, to writing on gilt Paper, as to use it for the first time and honour him with it.
     When I received the Bundle a Sabbath Eve I imagined it contained a Book, but on losening the string, something dropt which I supposed to be an Inkhorn, opened it with a Jerk, and stabed the shining Weapon among the veins in my wrist.—Judge how I must be surprized?—What thought I, have I done, to deserve this fatal Present.—Pandora’s Box, Lucretia’s Poignard, and all the direful Events recorded in History, ocasioned by it, rushed with irresistable force into my Mind.
     I am so far from desiring the old Proverb may be verified in this Instance, that I intend, rather by a reciprocal interchange of kind Offices, to knit the bands of Friendship more strongly together. But I think I would not express myself, in these Words to him, for the riches of Peru.
     
     You say you hope to see me in Town soon, and as an Inducement, tell me of killing Eyes, fascinating Tongues, inward greatness, and unaffected Manners. But ought these to allure, or have any effect on One who is enjoined “not to seek Temptation, which to avoid were better.”
     Boston you inform me, is an excellent place to quench old Flames, and kindle new ones.—I have none to extinguish; nor can I wish to light up a Flame, or “envy the transported Lover, though blessed with the fullest confidence of his beloved Fair,” while enjoying the tranquil Pleasures of Disinterested Friendship.
     You mention the Month of May as being the most dangerous. I know not how it is with others, but all Seasons, and all Months are alike to me. Virtue, good sense, and an amiable Disposition, are Qualities that, wherever they reside, in whatever Sex, in whatever Time, or Object I find them, I admire, esteem, and venerate.
     Must one who is naturally of a chearful, and sociable Temper, who lives on the smiles, and pleasant Countenances of Others, be debarred giving the pleasure she receives? Can those who are almost secluded the Company of their own Sex, who wish to draw Instruction from every Fountain, be willing to omit any Opportunity that might afford it? May they not be fond of conversing on what they have read, and on the different Opinions of various Authors, on particular Subjects, without exciting Suspicions in a Family that are dishonourary to both Parties. To avoid these aspersions, is it absolutely necessary to purse up the Mouth, look demure, commence Prude, (which by the way I wonder I have not) keep at a Chimney’s length, never suffer oneself to get within the power of attraction, lest Breath’s should incorporate and engender Monsters.
     To be obliged to behave in this manner, is to commit voilence on an innocent, chearful Disposition, is depriving benevolent Minds of that Source from whence they derive their most permanent Delight.—No, rather let me, conscious of the innocence of my Heart, and the integrity of my Intentions, glide on in the same uniform Course regulating my Conduct, by the same Principles, governing myself by those divine Laws, which I hope will ever influence every action of my Life. May the Law of kindness, and benevolence always be conspicuous in my Behaviour. These are Principles to which I would give full Latitude, and wish to cultivate, and nourish by Exercise till they become a confirmed Habit.
     And can a Sister blame me, who is every Day tasting the calm Pleasures, annexed to such a Course of Life.
     
     Those who are acquainted with me, who know me, cannot but see that every worthy Person, (suffer me to repeat it, and let me beg you my Sister to remember it) of whatever Sex, every Boy, and every well behaved Child are alike the Objects of my Benevolence.
     And if there are any Persons so vain, so much more stupid than Idiots as to construe every Smile, and every kind Office into Tokens of particular Affection, they do it at their Peril.—Let them take the Consequences.
     I should not have omited acknowledging the receipt of your Letter, and thanking you for your obliging Care of the Correspondence before, if I had not feared I should express more Acrimony than would be consistent with that candid, and gentle Treatment due to a Sister. Nor would I suffer myself to set Pen to Paper, till Reason convinced me, all the Jealousy resulted from an over anxious concern for my Welfare, and Happiness.
     You tell me if I cannot comprehend your meaning, it would be a very great Satisfaction to you. You might have enjoyed it, had I received it two Days before. If Mother had not explained the matter I should have been utterly at a loss to have understood your Insinuations.
     You cannot think how much I was astonished to be told that I had excited Fears in some of the Family, that had given them a great deal of uneasiness, &c.
     As I never entertained the most distant thought of such a thing, it not only grieved, but vexed me to be suspected, and for a while, I was plunged in the Gall of Bitterness.
     As I am conscious of having endeavoured to regulate my Behaviour by the dictates of Humanity, Benevolence, and Candour, I sincerely hope I shall continue to act agreeable to them. As a Fellow-creature he demands my Benevolence, as a Person of Virtue, and Good Sense I like to converse with him, as a Gentleman I wish to see him treated with good-manners, and I desire to treat him, and every one else with Politeness. As one residing in the Family he is, (like all the others who behave well) the Object of my regard, and kind Offices. And if I was disposed to charge him with Folly, and Imprudence, I could tell you he has lived in other Families, before he came here.
     The alternative for those who reside in this is really very unhappy. If they are wholly unattentive they are called hogish, ill-bred Clowns. If obliging, then they are suspected of having some sinister Views &c. &c.
     I do not think there is one in This Family that will pretend they ever heard him say any thing which the most jealous Prude could blame, or give them just Grounds to suppose he has any such Design, and as I myself have not the least reason to suspect it, I earnestly pray that I may not alter my Conduct in one single Point, till I am fully convinced my principles are wrong.
     As I am very sensible People never had less Cause for their Suspicions, I never felt less inclination to rob them of the pleasure and satisfaction they take in the enjoyment of them. Would it not be cruel to demolish a Structure, because it had got no foundation. But notwithstanding this, I find my Resentment so far exceeds my benevolence, as
     
      
       
        To certify all those whom it does, or may concern, that We John Shaw, and Elizabeth Smith have no such Purpose in Our Hearts, as has been unjustly surmised.
        
         This We do solemnly declare as witness our hand
         John Shaw junr.
         Elizabeth Smith Junr.
          In presence of William SmithElizabeth Smith
        
       
      
     
     I would have given almost any thing to have had the pleasure and satisfaction of seeing you before you returned to Boston. I wanted to say many things that I cannot write.
     
      Be so kind as to give my Love to Brother Adams, and the Children, and accept yourself of more than I can express from Your affectionate Sister,
      Betsey Smith
     
     
      PS Excuse the writing the Candle snaped and greased the paper so, that ’tis impossible to write well. The above attestation will not I fear, be deemed legal, but may be sufficient I hope to satisfy you.
     
    